UNITED STATES DISTRICT COURT DOCUM ESS i
SOUTHERN DISTRICT OF NEW YORK J ELECPROMCS |

 

 

 

ween een eee eee ee nen nee nnn nennmnenenennn x Cr ne .
BOSS WORLDWIDE LLC, d/b/a ALGO ve MOIS] D1/ 14
ONLINE RETAIL, —
Plaintiff,
ORDER
Vv.
19 CV 2363 (VB)
BEAU CRABILL; THOMAS CRABILL, JR.; ;
and ALL OUT RAW LLC, ;
Defendants. :
enone eee een eee nen eeeennneeceeeeeenneennenenneeee ee x

On May 20, 2019, defendants moved to dismiss the complaint. (Doc. #19),

Accordingly, it is hereby ORDERED that, by no later than May 30, 2019, plaintiff must,
notify the Court by letter whether (i) it intends to file an amended complaint in response to the
motion to dismiss, or (ii) it will rely on the complaint that is the subject of the motion to dismiss.

If plaintiff elects not to file an amended complaint, the motion will proceed in the regular
course, and the Court is unlikely to grant plaintiff a further opportunity to amend to address the
purported deficiencies made apparent by the fully briefed arguments in defendants’ motion. See
Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160, 190 (2d Cir. 2015)
(leaving “unaltered the grounds on which denial of leave to amend has long been held proper,
such as undue delay, bad faith, dilatory motive, and futility”). The time to file opposing and
reply papers shall be governed by the Federal Rules of Civil Procedure and the Local Civil
Rules, unless otherwise ordered by the Court.

If plaintiff elects to file an amended complaint, it must file the amended complaint by no
later than 14 days after notifying the Court of its intent to do so. Within 21 days of such
amendment, defendants may either (i) file an answer to the amended complaint, (ii) file a motion
to dismiss the amended complaint, or (iii) notify the Court by letter that they are relying on the
initially filed motion to dismiss.

Dated: May 21, 2019
White Plains, NY
SO QRDERED;,

WisJ

Vincent L. Briccetti
United States District Judge
